DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1 and 9, the phrase "or the like" (see lines 1 and 4-5 in claim 1 and line 1 in claim 9) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
 	Claim 9 recites the limitation "the feed direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (device) that is coupled with functional language without reciting sufficient structure to perform the recited 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Borucki et al. (US 5,440,810).
Borucki shows a device which could be used for feeding laundry items S to a mangle.  The device includes a separator 90/100 for automatically separating the laundry items into singles, at least one clamp 56/58 for capturing the respective singled-out laundry item and for transferring the same to a conveyor 80/82/84, and having at least one conveyor 20 which transports the laundry item in a feed direction. The at least one clamp 56/58 is realized for holding a longitudinal edge portion  of the laundry item, proceeding from a corner of a transverse edge 124 which extends transversely to the feed direction, in front of the conveyor 80/82/84. The conveyor 80/82/84 is realized as a belt conveyor which extends transversely and at right angles to the feed direction for receiving a transverse edge region of the laundry item proceeding from the front transverse edge and for displacing the same transversely to the feed direction.
  	When viewed in the feed direction, the conveyor 20 forms a transfer conveyor which is realized for aligning the front transverse edge of the respective laundry item at right angles to the feed direction.  The conveyor 20 follows the transversely directed belt conveyor 80/82/84.  The clamp 56/58 is realized as a double clamp with two clamp jaws spaced apart from one another for holding in a stretched manner the longitudinal edge portion of the laundry item which proceeds from a corner (16) of the front transverse edge. The upper edges of the belts 82/84 of the belt conveyor 80/82/84 forms an upper run that is realized at least for receiving the front transverse edge region of the respective laundry item. 
Claim(s) 9-10, 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Betsch (DE 1812572).
Betsch shows a device which is used for feeding laundry items 16 to a mangle.  The device includes a separator 11/20/21 for automatically separating the laundry items into singles, at least one clamp 18/24 for capturing the respective singled-out laundry item and for transferring the same to a conveyor 12/14/15, and having at least one conveyor 26 which transports the laundry item in a feed direction. The at least one clamp 56/58 is realized for holding a longitudinal edge portion  of the laundry item, proceeding from a corner of a transverse edge 124 which extends transversely to the feed direction, in front of the conveyor 12/14/15. The conveyor 12/14/15 is realized as a belt conveyor which extends transversely and at right angles to the feed direction for receiving a transverse edge region of the laundry item proceeding from the front transverse edge and for displacing the same transversely to the feed direction.
  	When viewed in the feed direction, the conveyor 26 forms a transfer conveyor which is realized for aligning the front transverse edge of the respective laundry item at right angles to the feed direction.  The conveyor 26 follows the transversely directed belt conveyor 12/14/15.  The clamp 56/58 is realized as a double clamp with two clamp jaws spaced apart from one another for holding in a stretched manner the longitudinal edge portion of the laundry item which proceeds from a corner (16) of the front transverse edge. The upper edges of the belts 82/84 of the belt conveyor 80/82/84 forms an upper run that is realized at least for receiving the front transverse edge region of the respective laundry item. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651